In an action by defendant’s former employee to recover damages for unlawful discharge, plaintiff appeals, by permission granted by order of this court dated May 18,1973, from an order of the Appellate Term of the 'Supreme Court, Second and Eleventh Judicial Districts, dated October 26, 1972, which affirmed a judgment of the Civil Court of the City of New York, Kings County, entered February 1,1972, in favor of defendant after a nonjury trial. Appeal dismissed, without costs; the above-mentioned order dated May 18, 1973 is vacated; and plaintiff’s motion for leave to appeal is denied. The motion in the Appellate Term for leave to appeal to this court was not timely made (Rules of the Appellate Term, Second and Eleventh Judicial Districts, § 731.11, subd. [b]; 22 NYCRR 731.11 [b]; CPLR 5513, subd. [c]). Therefore, we have no power to hear the appeal (cf. Stoddard v. City of New Tork, 12 N Y 2d 792; Chemical Bank v. Padilla, 41 A D 2d 814). Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.